1900 NW Corporate Blvd., East Suite 210 Boca Raton, Florida 33431 Tel. 561-886-4200 Fax. 561-886-3330 e-mail:info@sherbcpa.com SHERB & CO., LLPOffices in New York and Florida Certified Public Accountants Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated January 8, 2008 on the financial statements of Interactive Games, Inc. for the year ended July 31, 2007, included herein on the registration statement of Interactive Entertainment Group, Inc. on Form S-1/A2. /s/ Sherb & Company, LLP. Certified Public Accountants Boca Raton, Florida August
